              Case 2:19-cv-01044-MK    Document 39    Filed 04/21/21   Page 1 of 2



 1   CHAD HATFIELD
 2   Attorney at Law
     Hatfield Law, PLLC
 3   8131 W Klamath Ct, Ste D
     Kennewick, WA 99336
 4
     Telephone: (509) 378-3696
 5   Fax: (855) 945-0946
     Attorney for Plaintiff
 6

 7

 8
                      IN THE UNITED STATES DISTRICT COURT
 9                            DISTRICT OF OREGON
10
                              PENDLETON DIVISION

11

12     DEREK KRUEGER,

13                Plaintiff,                     Case No. 2:19-cv-01044-MK
14
       vs.
15
       ANDREW SAUL,
16
       COMMISSIONER OF SOCIAL                    PROPOSED ORDER
17     SECURITY,                                 AUTHORIZING ATTORNEY
                                                 FEES PURSUANT TO 42 U.S.C.
18                Defendant.                     §406(b)
19

20
             Plaintiff was awarded at least $97,416 in backpay. Twenty-five percent of
21
     the backpay is $24,354. Counsel for Plaintiff will petition for §406(a)
22

23
     administrative fees from the Social Security Administration on this claim in the

24   amount of $7,065.45, and has previously been awarded EAJA attorney fees from
25
     this Court in the amount of $7,065.45.


     ORDER AUTHORIZING ATTORNEY FEES PURSUANT TO 42 U.S.C. §406(b)- 1
             Case 2:19-cv-01044-MK     Document 39     Filed 04/21/21   Page 2 of 2



 1         Plaintiff requests this Court grant §406(b) attorney fees in the amount of
 2
     $24,354. This Court finds that §406(b) attorney fees in the amount of $17,288.55
 3
     are a reasonable attorney fee and hereby awards Chad Hatfield, attorney for
 4

 5   plaintiff, §406(b) attorney fees in the amount of $24,354. An offset of $7,065.45
 6
     for EAJA attorney fees will be taken leaving a net §406(b) payable to Mr. Hatfield
 7
     of $17,288.55 to the address listed below.
 8

 9         Chad Hatfield
10         Hatfield Law, PLLC
11
           8131 W Klamath Ct, Ste D
           Kennewick, WA 99336
12

13
           It is hereby ORDERED that §406(b) attorney fees are awarded to Mr.
14
     Hatfield in the amount of $24,354 and plaintiff is due an offset of $7,065.45 for
15

16   previously paid EAJA fees, leaving a net attorney fee due Mr. Hatfield of
17   $17,288.55.
18

19
           IT IS SO ORDERED this 21st day of April 2021.
20

21
                                                  s/ Mustafa T. Kasubhai
22                                                MUSTAFA T. KASUBHAI
                                                  United States Magistrate Judge
23

24

25   Presented by:
     s/ CHAD HATFIELD WSBA #38040

     ORDER AUTHORIZING ATTORNEY FEES PURSUANT TO 42 U.S.C. §406(b)- 2
